Title: General Orders, 25 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 25th 1776
Parole Mugford.Countersign Leonard


Capt. Butler of Col. Nixon’s Regiment, tried at a late General Court Martial, on the several charges exhibited against him by Lieut. Walker (viz.) “Defrauding his Company, defrauding the public, absenting himself from his Company when on their march, and inlisting a man unfit for the service”; is acquitted of the several charges against him.
The General approves of the sentence of the above Court Martial, and orders that Capt. Butler be released from his arrest.
John Moore and Joshua Smith, both of Col. Ritzema’s regiment, tried by the above Court Martial for “absenting themselves from Camp without leave, and forging a pass,” are found guilty, and sentenced to receive corporal punishment (Vizt) Moore thirty nine Lashes; Smith twenty Lashes; and both to be kept seven days confined on bread and water—The General approves of part of the above sentence, and orders the corporal punishment to be put in execution to morrow morning, at the head of the regiment, at Guard-mounting, but for several reasons, thinks proper to disapprove of the latter part of the sentence.
A working party consisting of nine hundred men, to be

ordered, to morrow morning, from the different Brigades & Regiments. (vizt)
Genl Heath’s. Colonels Learned’s[,] Bailey’s[,] Read’s[,] Baldwins to go to Powles-hook.
Genl Spencer’s. Parsons’s[,] Wyllys’s To Bayard’s-hill. Huntington’s—to Red-hook[.] Arnold’s—to Fort Stirling[.] Ward’s—Fifty men with four days provisions to cut picquets. These men to be provided with Axes this day, and to parade to morrow morning at five ’OClock, on the Bowling Green, the remainder of this regiment’s working party at Fort George; a party of which will be reserved to load boats.
Lord stirling. Nixon’s[,] Webb’s[,] McDougall’s[,] Ritzema’s On Governours Island, every day, until further orders.
As there is great complaint of Officers not attending properly; The Majors of brigade are every evening to send an exact detail of the number of officers, and men, they furnish for fatigue, to Col. Putnam, Engineer[.] They are always to furnish, to every two hundred men one Field Officer—three Captains—nine subalterns—twelve Serjeants and twelve Corporals.
